DETAILED ACTION
Claims 21-40 are pending.
The office acknowledges the following papers:
IDS filed on 10/4/2021.

	Allowable Subject Matter
Claims 21-22, 29-31, and 38-40 would be allowable if rewritten or amended to overcome the double patenting rejections, set forth in this Office action.
Claims 23-28 and 32-37 would be allowable if rewritten to overcome the double patenting rejections, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

	Priority
The effective filing date for the subject matter defined in the pending claims in this application is 12/28/2018.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitations from claims 23-28 and 32-37 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. The Applicant’s cooperation is requested in correcting any errors of which the Applicant may become aware.
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970);and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application. See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Applicants can file an eTerminal Disclaimer (eTD) in utility applications filed under 35 U.S.C. 111(a) or in compliance with 35 U.S.C. 371, and design applications. Filing an eTD via EFS-Web is highly recommended due to an extensive backlog for processing paper TDs. However, applicants may still file a TD for manual review.
Claims 21-22, 29-31, and 38-40 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-2, 9-11, and 19-20 of U.S. Patent No. 11,048,515. Although the conflicting claims are not identical, they are not patentably distinct from each other because U.S. Patent No. 11,048,515 contains every element of claims 21-22, 29-31, and 38-40 of the instant application and thus anticipates the claims of the instant application. Claims of the instant application therefore are not patently distinct from earlier patent claims and as such are unpatentable over obvious-type double patenting. A later application claim is not patently distinct from an earlier claim if the later claim is anticipated by the earlier claim.
Instant Application
Patent No. 11,048,515
21. A processor, comprising: 
1. A processor, comprising: 
an instruction tightly-coupled memory (iTIM);
an instruction tightly-coupled memory (iTIM);
an instruction cache (iCache) with N ways, where N is at least one; and
an instruction cache (iCache) with N ways, where N is at least one;
an access prediction circuit configured to:
an access prediction logic configured to:
maintain a location state indicator which indicates whether a location state for fetching instructions is known or unknown;
a location state indicator configured to: store an instruction fetch location to be enabled; and indicate whether the instruction fetch location is known or unknown; and
predict which of the iTIM or the iCache and a particular way to fetch an instruction from based on the location state indicator and a program counter value;
predict which of the iTIM or the iCache and a particular way to fetch an instruction from based on the location state indicator and a program counter value;
enable the predicted iTIM or the predicted iCache and the particular way for a known location state;
when the location state indicator indicates that the instruction fetch location is known, enable the predicted iTIM or the predicted iCache and the particular way;
enable both the iTIM and all N ways of the iCache for parallel access for an unknown location state; and,
when the location state indicator indicates that the instruction fetch location is unknown, enable both the iTIM and all N ways of the iCache for parallel access; and,
update the location state indicator and the program counter value to predict a next location state for a next instruction,
update the location state indicator and the program counter value to predict a next location state for a next instruction,
wherein the processor is configured to fetch the instruction via the enabled iTIM, the enabled iCache and the particular way, or the enabled iCache and all N ways.
wherein the processor is configured to fetch the instruction via the enabled iTIM, the enabled iCache and the particular way, or the enabled iCache and all N ways.

Claims 30 and 39 are similar to claim 21 and are rejected for the same reasons. Dependent claims 22, 29, 31, 38, and 40 are read upon by the dependent claims 2, 9, 11, 18, and 20 of U.S. Patent No 11,048,515.

	Conclusion
The following is text cited from 37 CFR 1.111(c): In amending in reply to a rejection of claims in an application or patent under reexamination, the applicant or patent owner must clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. The applicant or patent owner must also show how the amendments avoid such references or objections.
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  
Knoth (U.S. 2007/0113013), taught an instruction cache way predictor.
Van de Waerdt (U.S. 2004/0030838), taught instruction cache way prediction for jump targets.
Day (U.S. 2016/0299700), taught a way enable table that indicates which ways hold current thread identifiers.
Fisher et al. (U.S. 6,026,479), taught enabling/disabling main/mini instruction
 caches based on current task execution.
Jacobs (U.S. 2015/0100762), taught instruction cache with way prediction.
Hall et al. (U.S. 2014/0337605), taught cache way prediction.
Licht et al. (U.S. 2008/0082753), taught disabling ways of set associative caches.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB A. PETRANEK whose telephone number is (571)272-5988.  The examiner can normally be reached on M-F 8:00-4:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on (571) 272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JACOB PETRANEK/Primary Examiner, Art Unit 2183